COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
LAUREN ZIMMERMAN AND                                               No. 08-14-00084-CV
TOWNSQUARE MEDIA OF EL                           §
PASO, INC. A/K/A REGENT                                               Appeal from the
BROADCASTING OF EL PASO, INC.,                   §
                                                                County Court at Law No. 3
                             Appellants,         §
                                                                 of El Paso County, Texas
v.                                               §
                                                                 (TC# 2012-DCV-02133)
COMCORP OF EL PASO, INC.,                        §

                               Appellee.         §


                                       JUDGMENT

       The Court has considered this cause on the Appellants’ unopposed motion to dismiss

appeal, and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. Costs of the appeal

are taxed against Appellants. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.